MEMORANDUM **
Kaylee Ann Henry appeals from the sentence imposed following her guilty-plea conviction for conspiracy to possess with intent to distribute and to distribute methamphetamine and maintaining a drug-involved premises, in violation of in violation of 21 U.S.C. § 846, 21 U.S.C. § 856, and 18 U.S.C. § 2.
The district court erred by concluding that, in light of the Supreme Court’s holding in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), it could not apply the safety valve statute, 18 U.S.C. § 3553(f). See United States v. Cardenas-Juarez, 469 F.3d 1331, 1334 (9th Cir.2006). We vacate the sentence and remand for resentencing without regard to the mandatory minimum.
VACATED and REMANDED for re-sentencing.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.